340 S.W.3d 672 (2011)
Shirley Diane KEITH, Respondent,
v.
Douglas Eugene KEITH, Appellant.
No. WD 72545.
Missouri Court of Appeals, Western District.
May 3, 2011.
Jan M. Vater Olinger, Raymore, MO, for Appellant.
Charles E. Weedman, Jr. Harrisonville, MO, for Respondent.
Before Division II: JAMES M. SMART, JR., Presiding Judge, and MARK D. PFEIFFER and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Douglas Eugene Keith appeals the judgment of dissolution of the Circuit Court of Cass County, awarding Shirley Diane Keith maintenance in the amount of $1,100.00 per month. Mr. Keith argues that the trial court erred in awarding maintenance because it failed to consider relevant factors from section 452.335, RSMo 2000. We disagree and affirm in this per curiam order. Rule 84.16(b).